                      IN THE UNITED STATES DISTRICT COURT
                    FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                                OXFORD DIVISION

TAMMY HYCHE and                                                                      PLAINTIFFS
HOWARD HYCHE

V.                                                                    NO. 3:17-CV-229-DMB-RP

SAFECO INSURANCE COMPANY
OF ILLINOIS                                                                         DEFENDANT


                                             ORDER

       On October 22, 2018, the plaintiffs filed a “Stipulation and Joint Motion for Dismissal,”

signed on behalf of all parties who have appeared, in which the parties “stipulate to the dismissal

of all claims with prejudice pursuant to Fed. R. Civ. P. 41(a)(1)(ii).” Doc. #63. Though the

parties “further move the Court for a formal Order of Dismissal,” no further action by the Court

is required since the parties’ stipulation complies with Rule 41(a)(1)(ii). See Bechuck v. Home

Depot U.S.A., Inc., 814 F.3d 287, 291 (5th Cir. 2016) (“The notice of dismissal is self-

effectuating and terminates the case in and of itself; no order or other action of the district court

is required.”). Accordingly, to the extent the parties move for an order of dismissal, the motion

[63] is DENIED as moot.

       SO ORDERED, this 26th day of October, 2018.

                                                      /s/Debra M. Brown
                                                      UNITED STATES DISTRICT JUDGE
